NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



TODD DAVID KNIGHTEN,                      )
DOC #T74486,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D18-2220
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 25, 2019.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Nash, Judge.

Deana K. Marshall of Law Office of
Deana K. Marshall, P.A., Riverview, for
Appellant.

Carolyn Snurkowski, Associate Deputy
Attorney General, Tallahassee, and
Linsey Sims-Bohnenstiehl, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.

             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.